Fourth Court of Appeals
                               San Antonio, Texas
                                      July 11, 2014

                                   No. 04-14-00364-CV

   IN THE MATTER OF THE MARRIAGE OF A.L.F.L. AND K.L.L., AND IN THE
                    INTEREST OF K.A.F.L., A CHILD,

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-02421
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
      The State’s motion is DENIED AS MOOT given this court’s prior abatement order.
This motion may be reurged, if necessary, when the appeal is reinstated.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court